       CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


John Ruszczyk, as Trustee for the next of       Case No. 18-cv-2086 (PAM/TNL)
kin of Justine Maia Ruszczyk,

                    Plaintiff,

v.                                                    ORDER STAYING
                                                          CASE
Mohamed Mohamed Noor and Matthew
Thomas Harrity, acting in their individual
capacities as Minneapolis police officers;
Janeé Harteau, acting in her official
capacity as Minneapolis Chief of Police;
Medaria Arradondo, acting in his official
capacities as Minneapolis Assistant Chief
of Police and Minneapolis Chief of Police;
and The City of Minneapolis,

                    Defendants.


Robert Bennett and Marc Betinsky, Gaskins, Bennett & Birrell, LLP, 333 South Seventh
Street, Suite 3000, Minneapolis MN 55402 (for Plaintiff);

Matthew D. Forsgren, Jenny Gassman-Pines, and Caitlinrose H. Fisher, Greene Espel
PLLP, 222 South Ninth Street, Suite 2200, Minneapolis MN 55402 (for Defendant
Noor);

Kristin R. Sarff and Tracey N. Fussy, Minneapolis City Attorney’s Office, 350 South
Fifth Street, Room 210 Minneapolis MN 55415 (for Defendants Arradondo, Harteau, and
the City of Minneapolis); and

Jason M. Hiveley, Iverson Reuvers Condon, 9321 Ensign Avenue South, Bloomington
MN 55438 (for Defendant Harrity).
          CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 2 of 22




    I.   INTRODUCTION

         Late on the ultimately tragic night of July 15, 2017, Justine Maia Ruszczyk

(“Ruszczyk”) called 911 as a concerned community member to report hearing a woman

in distress in the alleyway behind her home. (Compl. ¶¶ 74–77, ECF No. 1; Decl. of

Matthew D. Forsgren, at Ex. A ¶ 1, ECF No. 17 (hereinafter “State Crim. Compl.”)). 1

Minneapolis Police Officers Mohamed Noor and Matthew Harrity arrived at the alleyway

in their marked police SUV, with Harrity driving and Noor riding in the front passenger

seat. (Compl. ¶¶ 84–91; State Crim. Compl. ¶ 3). Harrity drove slowly through the

alleyway, but never came to a full stop. (Compl. ¶¶ 105–07; State Crim. Compl. ¶¶ 4–5).

Once near the end of the alleyway, Noor entered “Code 4” in the police squad computer,

which signaled that the situation was safe and under control. (Compl. ¶¶ 108–10; State

Crim. Compl. ¶ 6). Sometime after this code was entered and while Harrity was waiting

to leave the alleyway to respond to another police call, Noor fired his duty weapon across

Harrity’s chest and lap, through the open driver’s side window. (Compl. ¶¶ 111–15, 134;

see State Crim. Compl. ¶¶ 6–7). The bullet fatally struck Ruszczyk. (Compl. ¶¶ 115, 151,

162–63; State Crim. Compl. ¶¶ 9–10).

         An investigation into the shooting followed and Noor asserted—and continues to

assert—his Fifth Amendment right against self-incrimination and to remain silent.

(Compl. ¶¶ 104, 231, 233). Noor was charged on March 20, 2018 in Hennepin County

District Court by the State of Minnesota with two counts: (1) Murder – Third Degree –


1
 The state criminal complaint was also provided as Exhibit 1 to the Declaration of Kristin R. Sarff. (ECF
No. 10). The Court cites to the enumerated version provided in the Forsgren Declaration for clarity.


                                                    2
         CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 3 of 22




Perpetrating Eminently Dangerous Act and Evincing Depraved Mind, in violation of

MINN. STAT. § 609.195(a); and (2) Manslaughter – Second Degree – Culpable

Negligence Creating Unreasonable Risk, in violation of MINN. STAT. § 609.205(1). (State

Crim. Compl., at 1; see Compl. ¶ 227). Noor has disclosed he intends to rely upon three

defenses at his criminal trial: that he is not guilty; that he acted in self-defense; and that

he used reasonable force. (Decl. of Kristin R. Sarff, at Ex. 2, ECF No. 10). The

Minnesota state court held a hearing on September 27, 2018 to address motions

concerning probable cause and other pretrial matters. (Sarff Decl., at Ex. 4; see Decl. of

Robert Bennett, at Exs. 1–2, ECF No. 30 (Noor’s motion to dismiss for lack of probable

cause and motion to dismiss for prosecutorial misconduct submitted in the criminal

proceeding); ECF No. 32 (briefing submitted in the criminal proceeding by the State of

Minnesota and Noor concerning Noor’s motion to dismiss for lack of probable cause);

see ECF No. 34). The trial date has been set for April 1, 2019. (ECF No. 34). 2

        While the state criminal proceeding against Noor remains pending, Plaintiff John

Ruszczyk, 3 as trustee for Justine Maia Ruszczyk’s estate, brought suit on July 23, 2018

against Noor, Harrity, the Minneapolis Police Department police chiefs, and the City of

Minneapolis, asserting four claims for relief. In Count 1, Plaintiff asserts Fourth

Amendment violations under 42 U.S.C. § 1983 against Noor for shooting and killing

Ruszczyk. (Compl. ¶¶ 285–90). In Count 2, Plaintiff asserts, under 42 U.S.C. § 1983, that



2
  The presiding judge in the state criminal case is the Honorable Kathryn L. Quaintance, District Court
Judge for the Fourth Judicial District of Minnesota.
3
  To avoid confusion, this Court refers to Justine Maia Ruszczyk as “Ruszczyk” and the trustee of her
estate, John Ruszczyk, as “Plaintiff.”


                                                    3
        CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 4 of 22




Noor and Harrity conspired together to deprive Ruszczyk of her civil rights in the

shooting and its aftermath. (Compl. ¶¶ 291–96). In Count 3, Plaintiff asserts that the City

of Minneapolis violated Ruszczyk’s civil rights by failing to train its police officers

appropriately. (Compl. ¶¶ 297–303). In Count 4, Plaintiff asserts that the City of

Minneapolis and its police chiefs, Janeé Harteau (former) and Medaria Arradondo

(current), oversaw a custom, pattern, or practice concerning the improper use of deadly

force on civilians by officers of the Minneapolis Police Department. (Compl. ¶¶ 304–11).

All defendants have moved for a stay of proceedings in this civil case until the state

criminal proceeding against Noor concludes. Plaintiff opposes Defendants’ motions.

II.    ANALYSIS

          A. Legal Standard

       A federal district court has “the inherent power to stay the proceedings of an

action, so as to control [its] docket, to conserve judicial resources, and to provide for the

just determination of cases which pend before [it].” Armstrong v. Mille Lacs Cty. Sheriffs

Dept., 112 F. Supp. 2d 840, 843 (D. Minn. 2000) (citing Landis v. Am. Water Works &

Elec. Co., 299 U.S. 248, 254–55 (1936)). The Constitution “does not ordinarily require a

stay of civil proceedings pending the outcome of criminal proceedings.” SEC v. Dresser

Industries, Inc., 628 F.2d 1368, 1375 (D.C. Cir. 1980) (citing Baxter v. Palmigiano, 425

U.S. 308 (1976)). But “[a] stay of a civil trial until factually related criminal proceedings

are concluded is sometimes warranted.” Koester v. Am. Republic Invs., Inc., 11 F.3d 818,

823 (8th Cir. 1993); see United States v. Kordel, 397 U.S. 1, 12 n.27 (1970) (“Federal




                                             4
        CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 5 of 22




courts have deferred civil proceedings pending the completion of parallel criminal

prosecutions when the interests of justice seemed to require such action . . .”).

       “[T]o warrant a stay, [the] defendant must make a strong showing either that the

two proceedings are so interrelated that he cannot protect himself at the civil trial by

selectively invoking his Fifth Amendment privilege, or that the two trials will so overlap

that effective defense of both is impossible.” Koester, 11 F.3d at 823 (citing Anglada v.

Sprague, 822 F.2d 1035, 1036–37 (11th Cir. 1987)). “In making this determination, a

Court must consider the particular circumstances, and the competing interests, that are

involved in each case.” Fid. Nat’l Title Ins. Co. of New York v. Nat’l Title Res. Corp., 980

F. Supp. 1022, 1024 (D. Minn. 1997) (citing Fed. Sav. and Loan Ins. Corp. v. Molinaro,

889 F.2d 899, 902 (9th Cir. 1989)). “In addition to considering the extent to which a

defendant’s Fifth Amendment rights are implicated,” courts may consider the following

five factors where relevant:

       (1) the interest of the plaintiffs in proceeding expeditiously with this
       litigation or any particular aspect of it, and the potential prejudice to
       plaintiffs of a delay; (2) the burden which any particular aspect of the
       proceedings may impose on defendants; (3) the convenience of the court in
       the management of its cases, and the efficient use of judicial resources;
       (4) the interests of persons not parties to the civil litigation; and (5) the
       interest of the public in the pending civil and criminal litigation.

Fid. Nat’l Title Ins. Co. of New York, 980 F. Supp. at 1024 (quoting Keating v. Office of

Thrift Supervision, 45 F.3d 322, 324–25 (9th Cir. 1995)).




                                              5
        CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 6 of 22




          B. Keating Factors and Koester Analysis

                  1. Plaintiff’s Interest and the Prejudice of Delay

       Plaintiff “ha[s] a legitimate interest in the expeditious resolution of [his] case.” Tr.

of Plumbers and Pipefitters Nat’l Pension Fund v. Transworld Mech., Inc., 886 F. Supp.

1134, 1140 (S.D.N.Y. 1995); Chagolla v. City of Chicago, 529 F. Supp. 2d 941, 947

(N.D. Ill. 2008); Fid. Nat’l Title Ins. Co. of New York, 980 F. Supp. at 1024. Plaintiff

correctly points out that despite the speedy trial rights applicable to criminal proceedings,

such proceedings are sometimes anything but. (Pl.’s Mem. in Opp., at 11–14). Thus, a

stay in this case until the conclusion of Noor’s state criminal prosecution would have no

defined end point in time. Defendants ask that the stay remain in place until a specific

triggering event: Noor’s charges are dismissed; he is found not guilty; or he is sentenced

following a guilty plea or a guilty verdict. While these are common conclusions to

criminal prosecutions, Defendants fail to account for other outcomes, such as mistrials or

hung juries, as well as direct appeal and possible postconviction petitions. Put another

way, the timeline of a criminal prosecution is difficult to predict and delays are a distinct

possibility. To be sure, any such delays are speculative at present and the Court has no

indication that the state criminal case will not move expeditiously following the

September 27, 2018 hearing. Indeed, the trial date has been set for April 1, 2019.

Nonetheless, the uncertain timeline of the requested stay hinders Plaintiff’s interest in

moving this lawsuit forward.

       Some courts have noted that the possibilities of substantial delay “given the

unpredictable nature of criminal proceedings . . . could potentially result in Plaintiff’s


                                              6
        CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 7 of 22




inability to discover evidence material to h[is] claims” should a stay be entered. Doe v. St.

Clair Cty., 2018 WL 3475459, at *2 (S.D. Ill. July 18, 2018). Conversely, other courts

have found that “the criminal justice system will help safeguard the evidence” in cases

that share overlapping issues in the criminal and civil trials. Volmar Distribs., Inc. v. New

York Post Co., Inc., 152 F.R.D. 36, 40 (S.D.N.Y. 1993). Indeed, “the resolution of the

[c]riminal [c]ase may reduce the scope of discovery in the civil case and the evidence

gathered during the criminal prosecution can later be used in the civil action.” Tr. of

Plumbers and Pipefitters Nat’l Pension Fund, 886 F. Supp. at 1140. Given the substantial

overlap between the civil and criminal proceedings, the Court is not concerned that

evidence will be lost or made unavailable if this lawsuit, including discovery, were

stayed. Plaintiff’s lawsuit asserts that Noor and Harrity concocted a cover story to avoid

liability for Ruszczyk’s death. This was possible, Plaintiff asserts, because Noor and

Harrity failed to activate their body-worn cameras to record the incident until after both

were out of the squad vehicle and standing over Ruszczyk. Through this lens, Plaintiff

asserts a stay will allow Noor and Harrity to crystallize their story. What Plaintiff fails to

note, however, is that this theory cannot be adequately tested while Noor and Harrity

assert their Fifth Amendment rights. Such information is likely to be presented in Noor’s

criminal proceeding and the testimony will then be preserved and available in this civil

suit. The Court finds no prejudice to Plaintiff with respect to evidentiary concerns should

this matter be stayed.

       As the parties point out, Plaintiff’s stated purpose for bringing suit is to attempt to

receive an explanation for Noor’s July 15, 2017 shooting of Ruszczyk. (Pl.’s Mem. in


                                              7
        CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 8 of 22




Opp., at 16, ECF No. 29). Plaintiff emphasizes that “he deserves to know the truth.” (Pl.’s

Mem. in Opp., at 4). And, certainly, that is understandable as he is Ruszczyk’s father and

the trustee of her estate. If this case were to proceed in the ordinary course

contemporaneously with the state criminal proceeding, Noor would assert his Fifth

Amendment right—as discussed more fully below—and, in all likelihood, Plaintiff would

not receive an explanation from Noor concerning the events on July 15, 2017. While

Plaintiff has asserted he may be able to gather at least some information from Harrity

through discovery, Harrity has intimated that the specter of prosecution may also lead

him to a limited assertion of his Fifth Amendment right against self-incrimination. Thus,

where Plaintiff seeks answers, he is poised to receive none of the potentially critical

testimony of Noor, and possibly Harrity, should this civil suit proceed.

       The Court is extremely sympathetic to the fact that a stay “lengthen[s] the time

during which the Plaintiff must address the traumatic events alleged.” St. Clair Cty., 2018

WL 3475459, at *2. Plaintiff should not be forced to sit idly on his claims for an

indefinite amount of time. On the other hand, it is altogether probable that Plaintiff will

receive little to no answers to his questions from Noor and possibly Harrity through this

civil lawsuit while the murder and manslaughter charges are pending. Noor has already

asserted his Fifth Amendment right in the investigation leading up to being criminally

charged, and he has represented that his position will not change until his criminal case

concludes. Noor’s partner, the only other known living witness to Noor’s shooting of

Ruszczyk, has likewise represented that he may assert his Fifth Amendment right

pending Noor’s trial. So while Plaintiff should not be forced to sit indefinitely idle, his


                                             8
        CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 9 of 22




understandable quest for the truth behind his daughter’s tragic death would be enhanced,

rather than diminished at this time, by a stay of this civil proceeding while the criminal

trial proceeds. The Court does not find that this factor weighs against a stay.

                 2. Burden on Defendants

       Looking first at Defendant Noor, he faces substantial burden if this case is not

stayed. “Any individual defendant who is forced to respond to discovery will be faced

with the choice of whether to claim or waive the privilege against self-incrimination.”

Chagolla, 529 F. Supp. 2d at 947. This discovery may also “expose the basis of the

defendant[’s] criminal defense in advance of trial,” Crawford & Sons, Ltd. v. Besser, 298

F. Supp. 2d 317, 319 (E.D.N.Y. 2004), further burdening a criminal defendant’s

strategies and tactics. Noor has an interest “in avoiding the quandary of choosing between

waiving [his] Fifth Amendment rights or effectively forfeiting the civil case,” particularly

where the subject matter of the criminal and civil cases so significantly overlaps. Tr. of

Plumbers and Pipefitters Nat’l Pension Fund, 886 F. Supp. at 1140. In fact, the civil suit

against Noor almost entirely overlaps his criminal prosecution as both concern the

propriety of his use of deadly force in shooting Ruszczyk on July 15, 2017.

       As Noor’s counsel made abundantly clear at the hearing on the instant motions, if

this civil case proceeds simultaneously with Noor’s criminal prosecution, Noor will

invoke his Fifth Amendment right whether it involves responses and testimony provided

in discovery or, more pressing to the present stage of litigation, in preparing his answer to

Plaintiff’s Complaint. This is not sophistic speculation given Noor has already invoked

his Fifth Amendment right in the investigation that followed the shooting and preceded


                                              9
        CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 10 of 22




the criminal charges. Noor’s Fifth Amendment invocation is certainly appropriate and,

indeed, it would be surprising if Noor’s seasoned criminal counsel did not rather insist on

such invocation at this point of the criminal proceeding.

       Plaintiff will likely use Noor’s privilege invocation to help prove Noor’s liability.

S.E.C. v. Brown, 658 F.3d 858, 863 (8th Cir. 2011) (“The Fifth Amendment permits an

adverse inference when the privilege against self-incrimination is claimed by a party in a

civil case.”) (citing Baxter, 425 U.S. at 320). While this is permitted by the law, “the

question of whether it is fair does not yield the same answer in every case.” Chagolla,

529 F. Supp. 2d at 947. As the Chagolla court noted:

       it is not at all rare for a person faced with criminal charges or a pending
       investigation to invoke the privilege even though he may have done nothing
       wrong, out of an abundance of caution prompted by a careful criminal
       defense lawyer. Though a person who claims the privilege in such
       circumstances and then has it used against him in a parallel civil case
       ordinarily is given the chance to explain his invocation of the privilege, the
       finer points of risk-aversion as it relates to criminal defense practice easily
       can be lost on lay jurors. A civil defendant in this situation who is
       effectively backed into a corner in which he has no viable choice but to
       claim the privilege is forced to face a significant risk of unfair prejudice
       that may be virtually impossible to remedy.

Id. This same reasoning that weighed in favor of a stay in Chagolla applies here. The

facts underpinning Noor’s criminal prosecution are encompassed wholly by the Section

1983 claim brought against him by Plaintiff. Absent a stay Noor would be forced to

choose between defending himself in the criminal prosecution or this civil lawsuit. Noor

should not now be forced to chose between his Fifth Amendment right or effectively

forfeiting this lawsuit.




                                             10
           CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 11 of 22




          Noor’s invocation of his Fifth Amendment right may also impact his co-

defendants. As the City Defendants 4 argue, Noor’s assertion of his right against self-

incrimination will likely deprive them of information critical to their own defense on the

merits where liability rests on a link between the City of Minneapolis’s policies and

Noor’s actions. (City Defs’ Mem. in Supp., at 12–13, ECF No. 11). To defend against the

municipal liability claims asserted, the City Defendants must investigate Noor’s

observations and decisions in order to evaluate the reasonableness of his use of deadly

force. (City Defs’ Mem. in Supp., at 13). If Noor invokes his Fifth Amendment right, the

City Defendants cannot access this information known to Noor. Moreover, the City

Defendants have no control over Noor’s Fifth Amendment assertions, unlike Noor who

chooses when or whether to invoke his Constitutional protections. This burdens the City

Defendants’ ability to engage in discovery and defend themselves.

          The City Defendants additionally point to the difficulty in acquiring various other

discovery should this case proceed. Under the Minnesota Government Data Practices

Act, “investigative data collected or created by a law enforcement agency in order to

prepare a case against a person . . . for the commission of a crime or other offense for

which the agency has primary investigative responsibility are confidential or protected

nonpublic while the investigation is active.” MINN. STAT. § 13.82, SUBD. 7. Such data

becomes public, inter alia, once it is presented as evidence in court, a defendant’s appeal

rights are exhausted or expired, or disclosure is authorized or ordered. MINN. STAT.

§ 13.82, SUBD. 7. It is well-settled in this District—and a governmental entity like the

4
    “City Defendants” refers to Janeé Harteau, Medaria Arradondo, and the City of Minneapolis.


                                                    11
       CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 12 of 22




City of Minneapolis should be well aware—that the Minnesota Government Data

Practices Act yields to civil discovery as governed by the Federal Rules of Civil

Procedure. See, e.g., Scheffler v. Molin, Case No. 11-cv-3279 (JNE/JJK), 2012 WL

3292894, at *4, (D. Minn. Aug. 10, 2012) (“It is axiomatic that discovery is a procedural

matter governed in federal court by the Federal Rules of Civil Procedure, not by state

rules governing access to information. . . . The MGDPA tells Minnesota government

authorities what information they must and must not disclose when a request is made

under the MGDPA. What it does not do is trump the Federal Rules of Civil Procedure,

which define what information is discoverable in a federal lawsuit . . .”). Thus, the

Minnesota Government Data Practices Act presents no legal concern to this Court

regarding the accessibility of discovery.

       Conversely, the protective order governing Noor’s criminal case does. Under that

protective order, discovery provided in the criminal case cannot be shared with any non-

party or their counsel. (ECF No. 31-1 ¶ 3). The expansive discovery permitted under the

Federal Rules of Civil Procedure would likely put the parties in a position of litigating the

propriety and scope of the Minnesota court’s protective order and whether discovery can

be obtained while it remained active. It is prudent for the Court to avoid such a dispute

where possible. Glickman, Lurie, Eiger & Co. v. I.R.S., 1975 WL 706, at *4 (D. Minn.

Oct. 14, 1975) (“The Federal courts are not empowered to review the propriety of

protective discovery orders in State court proceedings.”); 28 U.S.C. § 1738 (“judicial

proceedings . . . shall have the same full faith and credit in every court within the United

States . . . as they have by law or usage in the courts of such State, Territory or


                                             12
       CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 13 of 22




Possession from which they are taken.”); see also Feinwachs v. Minnesota Hosp. Assoc.,

Case No. 11-cv-8 (JRT/SER), 2018 WL 882808, at *4 (D. Minn. Feb. 13, 2018) (“This

Court will not exercise what amounts to appellate jurisdiction and effectively overrule or

vacate a state court protective order shielding documents from the public. Comity

between state and federal courts and constraints placed on a federal district court’s

jurisdiction dictate nothing less.”).

       Based on the foregoing, Noor, Harrity, and the City Defendants face substantial

burden should this case presently proceed. This factor weighs in favor of a stay.

                  3. Convenience of the Court

       Courts have “a strong interest in keeping litigation moving to conclusion without

unnecessary delay.” In re CFS-Related Sec. Fraud Litig., 256 F. Supp. 2d 1227, 1241

(N.D. Okla. 2003) (emphasis added); State Farm Mut. Auto. Ins. Co. v. Healthcare

Chiropractic Clinic, Inc., Case No. 15-cv-2527 (SRN/HB), 2016 WL 9307608, at *6, (D.

Minn. Apr. 26, 2016) (noting that the court has a “strong interest in managing its docket

and moving cases forward”). But stays can “promote efficiency and avoid duplication as

this Court and the parties would have the benefit of the transcripts and rulings in the

criminal action.” Crawford & Sons, Ltd., 298 F. Supp. 2d at 319. Further, “the resolution

of the criminal case might reduce the scope of discovery in th[is] civil case or otherwise

simplify the issues.” Brock v. Tolkow, 109 F.R.D. 116, 120 (E.D.N.Y. 1985) (citing

Texaco, Inc. v. Borda, 383 F.2d 607, 609 (3d Cir. 1967)); Crawford & Sons, Ltd., 298 F.

Supp. 2d at 320 (noting that “a conviction or acquittal in the criminal action may negate

or buttress some or all of the plaintiffs’ claims”).


                                              13
       CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 14 of 22




       A stay here would conserve scarce judicial resources. Given the substantial

overlap between Noor’s prosecution and the Section 1983 civil claim asserted against

him, the discovery produced by the criminal proceeding will likely be relevant to and

discoverable for this civil proceeding. Moreover, the outcome of Noor’s prosecution

might simplify the parties’ positions in this matter, or even resolve some of the liability

questions.

       As the Court noted above, if discovery proceeds, the Court will likely be called to

decide questions related to the state court’s protective order, a dispute that ought to be

avoided if possible. This is unlikely to be the only prickly motion practice. Absent a stay,

discovery may well “become bogged down” as the Court “will be forced to make

numerous individual rulings on what will likely be a long series of Fifth Amendment

assertions.” United States v. All Meat and Poultry Prods., 2003 WL 22284318, at *5

(N.D. Ill. Oct. 3, 2003). This motion practice would occur in discovery that may well

need to be re-spun following the outcome of Noor’s criminal trial to gather information

inaccessible via Fifth Amendment invocations and to explore anew previous discovery in

light of the criminal case’s outcome. These are disputes and wasted efforts that may be

avoided, perhaps in their entirety, if a stay were imposed to allow for the completion of

the criminal proceedings.

       The City Defendants have intimated at motion practice aimed at Plaintiff’s

Complaint. While the City Defendants’ are right to point out their obligation to have a

good faith basis underpinning their motion, the Court is unconvinced a stay is needed for

the City Defendants’ likely motion to dismiss as such matters are decided on the


                                            14
       CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 15 of 22




pleadings alone. But such motions need not be decided if the criminal proceeding

changes the factual and legal landscape of this civil litigation. If anything, the parties may

need to reform their pleadings following the criminal proceeding.

       These considerations related to the Court’s resources and case management weigh

in favor of a stay. Moreover, to reduce further the burden of a stay a court can “require[e]

the parties to advise the Court on any development in the criminal case.” Chao v.

Fleming, 498 F. Supp. 2d 1034, 1040 (W.D. Mich. 2007). Such a requirement would be

appropriate here, particularly given the concerns with respect to the unpredictable nature

of criminal proceedings. With periodic status updates concerning the developments of the

criminal case, the Court would be able to make an informed decision as to whether to

continue, modify, or end the stay.

                  4. Interest of Non-Parties

       All parties assert this factor is not applicable as all interested persons or entities

are already parties to the civil suit. The Court agrees that there are no non-parties that

have an interest in whether a stay is granted that would not be considered alongside the

interest of the general public, with one exception.

       The Hennepin County Attorney’s Office, via a letter filed with the Court, asserts

“an interest in the motions for stay as the prosecuting agency in the state criminal

proceeding.” (HCAO Letter, at 1, ECF No. 31). The Hennepin County Attorney’s Office

agrees that this civil proceeding should be stayed to “assur[e] the integrity and fairness of

the criminal case.” (HCAO Letter, at 1). Specifically, the Hennepin County Attorney’s

Office expresses concern that discovery in this civil case could undermine the


                                             15
       CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 16 of 22




effectiveness of the state court’s protective order and thereby prejudice the jury pool,

particularly given the “exceptional amount of publicity” garnered by the criminal case.

(HCAO Letter, at 1). It is unlikely that a protective order in this case would fully insulate

this harm. In re Grand Jury Subpoena Served on Meserve, Mumper & Hughes, 63 F.3d

1222, 1224–25 (9th Cir. 1995) (noting that “[i]ndividuals cannot totally rely on protective

orders” as there is always a risk of a leak, they are subject to modification, and often

serve only as stopgap measures pending future release). While many of the concerns

expressed by the Hennepin County Attorney’s Office overlap those of the moving

defendants, it is notable that the Hennepin County Attorney’s Office offered its view to

the Court on the motions pending in a case to which it is not a party.

                 5. Interest of the Public

       The public has a great interest in this case. Few disputes grab America’s

conscience, and indeed that of civil societies throughout the world, more than where there

is a claim the very individuals or institutions people have mandated to use force when

necessary to secure persons, rights, and property have taken a life by exceeding the force

necessary to uphold that mandate. A stay would delay the ultimate outcome of this civil

proceeding and the “public has an interest in the prompt disposition of civil litigation, an

interest that has been enacted into positive law via the Civil Justice Reform Act of 1990.”

Chagolla, 529 F. Supp. 2d at 946–47 (citing 28 U.S.C. §§ 471–82). The public also “has

an interest in ensuring that the criminal process can proceed untainted by civil litigation.”

Chagolla, 529 F. Supp. 2d at 947; Jones v. City of Indianapolis, 216 F.R.D. 440, 452

(S.D. Ind. 2003) (“The public also has an important interest in a potential, untainted


                                             16
          CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 17 of 22




criminal prosecution that could arise from [a] death.”). It is worth considering the

“possibility that the orderly progress of the criminal cases and investigations—

particularly those involving the exact same incidents at issue in the present case—will be

hindered by issues that could arise from ongoing civil discovery.” Chagolla, 529 F. Supp.

2d at 947. Where these two public interests collide at this moment in time, and in the

current procedural postures of the respective criminal and civil cases, this “civil case,

which carries only civil [remedies], is not of an equally pressing nature” given the

substantial criminal charges of murder and manslaughter that Noor faces. S.E.C. v.

Nicholas, 569 F. Supp. 2d 1065, 1072–73 (C.D. Cal. 2008); State Farm Mut. Auto. Ins.

Co., 2016 WL 9307608, at *6 (“Courts around the country have recognized that ‘the

public’s interest in the integrity of the criminal case is entitled to precedence over the

civil litigant.’”) (quoting Javier H. v. Garcia-Botello, 218 F.R.D. 72, 75 (W.D.N.Y.

2003)).

       In a case where Noor’s counsel has already assured heavy invocation of the Fifth

Amendment, the record will be incomplete. “There is an important public interest in

having that issue decided on the basis of a full factual record.” Edwards v. Atrium Vill.,

127 F.R.D. 494, 499 (N.D. Ill. 1989). Such an undeveloped record goes against the

public’s “strong interest in police misconduct and in official corruption and violations of

civil rights by public officials.” Morrow v. City of Tenaha, 2010 WL 3927969, at *4

(E.D. Tex. Oct. 5, 2010); Carnaby v. City of Houston, 2008 WL 4546606, at *2 (S.D.

Tex. Oct. 10, 2008) (“The public has a particular interest in the instant case because it

involves matters of public safety and the deadly force policies of the local police


                                            17
       CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 18 of 22




department.”). Indeed, “[p]olice misconduct creates one of the ultimate ‘lose/lose’

situations in our democratic society.” Doe v. Marsalis, 202 F.R.D. 233, 238 (N.D. Ill.

2001). While Plaintiff asserts his “lawsuit is a way to effect change benefitting the public

at large and prevent future police misconduct of similar ilk,” (Pl.’s Mem. in Opp., at 27),

one court has noted that civil lawsuits result in “no real changes or evaluations to prevent

further misconduct,” Marsalis, 202 F.R.D. at 238. Thus, that court reasoned, the “only

way to end this syndrome is to evaluate and reevaluate past practices” via tools such as

“public debate and appropriate media scrutiny.” Id. Noor’s invocation of his Fifth

Amendment right will not advance the parties or public towards this goal because the

record will be incomplete. The parties and public will instead be left in essentially the

same position as they are now: with no explanation for the July 15, 2017 shooting of

Ruszczyk. Just as the Court, the parties, and the non-parties, the public has a paramount

interest in preserving the indispensable linkage between justice and truth and fairness.

       Accordingly, the public’s interest weighs in favor of a stay.

                 6. Koester Considerations and the Majority of the Keating Factors
                 Weigh in Favor of a Stay

       As Koester notes, a “defendant must make a strong showing either that the two

proceedings are so interrelated that he cannot protect himself at the civil trial by

selectively invoking his Fifth Amendment privilege, or that the two trials will so overlap

that effective defense of both is impossible.” 11 F.3d at 823 (citing Anglada, 822 F.2d at

1036–37). Noor has certainly made that showing. He faces some of the most serious

charges in criminal jurisprudence for the very same conduct encompassed by Count 1 of



                                            18
       CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 19 of 22




Plaintiff’s Complaint, and effective defense of both the criminal case and this civil suit at

present is impossible. Thus, a stay is warranted for Noor. While the City Defendants and

Harrity do not face the same perils of criminal prosecution, their defenses and, in some

respects, their fate are so intertwined with Noor’s that effective defense is also currently

impossible while Noor’s criminal case remains pending. Moreover, the policies of the

Minneapolis Police Department have been woven into the criminal case against Noor,

(see ECF No. 32), further intertwining the criminal case against Noor and this civil suit

against a broader set of defendants. As such, a stay is warranted as to all defendants under

Koester.

       Returning to summarize the Keating factors, the Court finds a stay is currently

warranted. With respect to Plaintiff’s interest and the prejudice caused by a delay, this

factor is neutral. While Plaintiff has substantial interest in proceeding without delay, the

Court finds no prejudice with respect to evidentiary matters. Also, Plaintiff’s bona fide

quest for the truth of what occurred that tragic night is enhanced by a stay of the civil

proceeding. Defendants, conversely, all face substantial burden if a stay is not entered.

Noor would be forced to choose between defending his criminal prosecution or this civil

proceeding, a choice that would also have serious consequences for his co-defendants.

The Court’s efficient management of this case will be enhanced by a stay. Noor’s

criminal case may narrow and simplify the issues disputed in this civil suit and will

generate relevant discovery. On the other hand, absent a stay, the Court would likely face

substantial disputes concerning extremely difficult issues such as the applicability and

scope of Fifth Amendment assertions and the propriety of a state court’s protective order,


                                             19
       CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 20 of 22




as well as the probability that parties will later move to reopen or supplement discovery

that would have already been completed. Moreover, the burden on the Court of a stay is

tempered by requiring the parties to keep the Court informed periodically as to the state

criminal proceeding. This further allows the parties an opportunity to address the

propriety of continuing the stay, particularly given the unpredictable trajectory of

criminal proceedings. Concerning non-parties, the Hennepin County Attorney’s Office

has expressed valid concerns as to protecting the integrity of the jury pool in light of the

expansive civil discovery process. Such concerns are shared by the general public, who

together with the Court, parties, and non-parties, have a concomitant interest in

maintaining the indispensable nexus between the justice system and truth and fairness,

particularly in a case that has garnered much publicity locally, nationally, and

internationally. Thus, the majority of Keating factors weigh in favor of a stay.

III.   EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND

       Pursuant to Rule 6, the Court may, for good cause, extend the period of time for a

party to answer or otherwise respond. Fed. R. Civ. P. 6(b)(1). Such “motions to extend

are to be liberally permitted.” Baden v. Craig-Hallum, Inc., 115 F.R.D. 582, 585 (D.

Minn. 1987). Defendants seek to extend their deadline to answer or otherwise respond to

Plaintiff’s Complaint to 45 days after expiration of the stay imposed here. The Court

finds this request appropriate and with good cause. As noted above, the criminal

proceeding may alter the factual and legal landscape underpinning this matter such that




                                            20
          CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 21 of 22




extra time may be needed to respond appropriately. 5 Accordingly, the Court grants

Defendants’ motions.

IV.      CONCLUSION

         This is a case of multifaceted difficulty for all parties involved. Understandably,

Plaintiff wants to progress his case. That progression, however, is not appropriate

currently for the reasons discussed herein. The Court will, though, require periodic

updates from the parties as to the status of the criminal case so as to be in position to

reweigh the propriety of the stay at the appropriate time.

         Therefore, based on the foregoing and all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that Defendant Noor’s Motion to Stay, (ECF No.

14), City Defendants’ Motion to Stay Proceedings and Extend the Time to Answer or

Respond to the Complaint, (ECF No. 8), and Defendant Harrity’s Motion to Stay and to

Extend Deadline to Answer or Respond to Complaint, (ECF No. 23), are GRANTED as

follows:

         1.      This matter is stayed until the criminal case pending in the Fourth Judicial

      District of Minnesota, captioned State of Minnesota v. Noor, Court File No. 27-CR-

      18-6859, is resolved via dismissal, not guilty verdict, or sentencing following a guilty

      plea or guilty verdict, or until further order of the Court.




5
  This also means that Plaintiff may well need to amend or supplement his complaint once the stay is
lifted. The parties should communicate with one another following the lifting of the stay so as to avoid
duplicative and unneeded motion practice.


                                                    21
       CASE 0:18-cv-02086-PAM-TNL Doc. 35 Filed 10/02/18 Page 22 of 22




      2.        Defendant Noor, Defendant Harrity, and the City Defendants shall answer

   or otherwise respond to Plaintiff’s Complaint no later than 45 days following the

   termination of the stay.

      3.        Defendant Noor, with input from Plaintiff and all other parties in this

   action, shall file a status letter with the Court every 60 days following this Order. The

   letter shall inform the Court of the status of the state criminal proceeding, including

   relevant developments occurring since the previous letter and any upcoming

   deadlines.

      4.        All prior consistent orders remain in full force and effect.

      5.        Failure to comply with any provision of this Order or any other prior

   consistent order shall subject the non-complying party, non-complying counsel,

   and/or the party such counsel represents to any and all appropriate remedies,

   sanctions, and the like, including without limitation: assessment of costs, fines, and

   attorneys’ fees and disbursements; waiver of rights to object; exclusion or limitation

   of witnesses, testimony, exhibits, and other evidence; striking of pleadings; complete

   or partial dismissal with prejudice; entry of whole or partial default judgment; and/or

   any other relief that this Court may from time to time deem appropriate.



Date: October 2, 2018                                      s/ Tony N. Leung
                                                    Tony N. Leung
                                                    United States Magistrate Judge
                                                    District of Minnesota

                                                    Ruszczyk v. Noor, et al.
                                                    Case No. 18-cv-2086 (PAM/TNL)


                                               22
